Case 1:13-cr-00513-JMS Document 145 Filed 08/04/21 Page 1 of 17        PageID #: 875




                 IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF HAWAII

 UNITED STATES OF AMERICA,                   CR. NO. 13-00513 JMS (02)

             Plaintiff,                      ORDER DENYING DEFENDANT’S
                                             MOTION FOR SENTENCE
       vs.                                   REDUCTION UNDER FIRST STEP
                                             ACT (COMPASSIONATE
 ANTHONY BUZIO SANCHEZ,                      RELEASE), ECF NO. 134

             Defendant.


    ORDER DENYING DEFENDANT’S MOTION FOR SENTENCE
 REDUCTION UNDER FIRST STEP ACT (COMPASSIONATE RELEASE),
                        ECF NO. 134

                              I. INTRODUCTION

             Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), Defendant Anthony Buzio

Sanchez (“Defendant”) moves for compassionate release from Federal

Correctional Institution Hazelton (“FCI Hazelton”). ECF No. 134. The court

determines that Defendant has failed to show extraordinary and compelling reasons

to warrant release, and even if he had, the court would deny the motion based on

consideration of the applicable 18 U.S.C. § 3553(a) factors. Thus, for the

following reasons, the Defendant’s Motion for Compassionate Release is

DENIED.
Case 1:13-cr-00513-JMS Document 145 Filed 08/04/21 Page 2 of 17                   PageID #: 876




                                 II. BACKGROUND

              Defendant, currently 47 years old, 1 is incarcerated at FCI Hazelton

with a projected release date of March 17, 2027. See

https://www.bop.gov/inmateloc/ (last visited August 4, 2021).

              On February 10, 2014, Defendant pled guilty without a plea

agreement to a single-count Indictment charging him with knowingly and

intentionally attempting to possess with intent to distribute 50 grams or more of

methamphetamine, its salts, isomers and salts of its isomers, a Schedule II

controlled substance, in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A), and

846. ECF No. 18 at PageID ## 27, 29; ECF Nos. 56, 60, 71. On July 30, 2014,

Defendant was sentenced to a term of 188 months imprisonment to be followed by

a term of five years of supervised release. ECF No. 101 at PageID ## 284-85.

              On April 27, 2021, Defendant submitted a request for compassionate

release to FCI Hazelton’s warden. 2 ECF No. 134-1 at PageID # 565. That request

was denied on May 11, 2021. Id. at PageID # 567. Defendant then filed the

instant Motion for Compassionate Release on June 21, 2021. ECF No. 134. On


       1
         In his Motion, Defendant identifies as 48 years old. ECF No. 134 at PageID # 559. His
date of birth is listed as August 19, 1973 in the Presentence Investigation Report (“PSR”). ECF
No. 102 at PageID # 290.
       2
         This is Defendant’s second compassionate release motion, the first having been filed on
June 8, 2020. ECF No. 112. On August 24, 2020, the court denied Defendant’s first
compassionate release motion without prejudice for failure to exhaust administrative remedies.
ECF No. 132 at PageID # 527.
                                               2
Case 1:13-cr-00513-JMS Document 145 Filed 08/04/21 Page 3 of 17            PageID #: 877




July 15, 2021, Defendant filed a Supplemental Memorandum. See ECF Nos. 140-

1, 141. The Government filed its Opposition on July 26, 2021. ECF No. 142. The

court decides the Motion without a hearing pursuant to Local Rule 7.1(c).

                                III. DISCUSSION

A.    Legal Standard

            Defendant moves for compassionate release under 18 U.S.C.

§ 3582(c)(1)(A), as amended by the First Step Act of 2018, which provides as

relevant:

            [T]he court, upon motion of the Director of the Bureau of
            Prisons, or upon motion of the defendant after the
            defendant has fully exhausted all administrative rights to
            appeal a failure of the Bureau of Prisons to bring a
            motion on the defendant’s behalf or the lapse of 30 days
            from the receipt of such a request by the warden of the
            defendant’s facility, whichever is earlier, may reduce the
            term of imprisonment . . . after considering the factors set
            forth in [18 U.S.C.] section 3553(a) to the extent that
            they are applicable, if it finds that—

                  (i) extraordinary and compelling reasons warrant
            such a reduction;
            ....
            and that such a reduction is consistent with applicable
            policy statements issued by the Sentencing
            Commission[.]

            Thus, the court may reduce Defendant’s sentence if: (1) Defendant

has exhausted the required administrative remedies; (2) the court determines, after

consideration of the applicable section 3553(a) factors, that Defendant has shown


                                         3
Case 1:13-cr-00513-JMS Document 145 Filed 08/04/21 Page 4 of 17           PageID #: 878




that “extraordinary and compelling reasons” warrant the reduction; and (3) the

reduction is consistent with any applicable Sentencing Commission policy

statements. Here, the parties agree that Defendant has exhausted his administrative

remedies. ECF No. 134-1 at PageID ## 565, 567; ECF No. 142 at PageID

## 666-67.

             The United States Sentencing Commission’s policy statement, United

States Sentencing Guideline (“Guideline”) § 1B1.13, was promulgated before the

First Step Act provided defendants with the ability to file motions for

compassionate release on their own behalf (and, without a quorum, the Sentencing

Commission has been unable to amend the Guidelines post-First Step Act). The

Ninth Circuit has therefore determined that the Guidelines lack any policy

statement “applicable” to a defendant-filed motion for compassionate release.

United States v. Aruda, 993 F.3d 797, 802 (9th Cir. 2021). This court is thus

empowered to consider any extraordinary and compelling reason that warrants a

sentence reduction. In making this determination, “[t]he Sentencing Commission’s

statements in [§ 1B1.13] may inform a district court’s discretion for

§ 3582(c)(1)(A) motions filed by a defendant, but they are not binding.” Id.




                                          4
Case 1:13-cr-00513-JMS Document 145 Filed 08/04/21 Page 5 of 17         PageID #: 879




B.    Extraordinary and Compelling Reasons Do Not Warrant Release

             Defendant bears the burden to establish extraordinary and compelling

reasons that warrant compassionate release. See, e.g., United States v. Bogema,

2020 WL 6150467, at *3 (D. Haw. Oct. 20, 2020) (citations omitted).

             Here, Defendant argues that he suffers “severe health issues” that put

him at “constant risk of infection and reinfection” of COVID-19 and its variants.

ECF No. 134 at PageID # 550. Defendant also claims that FCI Hazelton—like

other Bureau of Prison (“BOP”) facilities at which Defendant has served parts of

his sentence—does not provide a safe environment to protect against COVID-19.

Id. at PageID # 551.

             But the COVID-19 pandemic alone does not constitute an

extraordinary and compelling reason for release. See, e.g., United States v.

Drummondo-Farias, 460 F. Supp. 3d 1008, 1014 (D. Haw. 2020) (explaining that

“‘[g]eneral concerns about possible exposure to COVID-19 do not meet the criteria

for extraordinary and compelling reasons for a reduction in sentence set forth in the

Sentencing Commission’s policy statement’”) (quoting United States v. Eberhart,

448 F. Supp. 3d 1086, 1090 (N.D. Cal. 2020)); see also United States v. Brooks,

491 F. Supp. 3d 33, 37 (W.D. Pa. 2020); United States v. Mitchell, 471 F. Supp. 3d

1130, 1138 (W.D. Wash. 2020). Further, Defendant has not shown that the

hardships he faces at FCI Hazelton differ significantly from any other BOP facility.


                                         5
Case 1:13-cr-00513-JMS Document 145 Filed 08/04/21 Page 6 of 17                  PageID #: 880




The BOP reports that of 1,241 inmates tested at FCI Hazelton, 195 have tested

positive for COVID-19 over the course of the pandemic, with two additional tests

pending.3 See https://www.bop.gov/coronavirus/ (COVID-19 resource page) (last

visited August 4, 2021). At present, FCI Hazelton is doing much better—BOP

presently reports that zero inmates and one staff member have “confirmed active

cases” of COVID-19. See id. Although the court recognizes that COVID-19 cases

could rise again at FCI Hazelton, the institution has shown great improvement over

the past months. And as COVID-19 vaccinations continue to be administered, the

threat of a COVID-19 outbreak should continue to decrease over time. 4

               Defendant lists numerous medical conditions that allegedly increase

his risk relating to COVID-19, including: acute bronchitis; Barrett’s esophagus;

esophageal reflux; peptic ulcer; “chronic acute rhinitis”; diverticulosis; gastritis,

including acute nonhemorrhagic gastritis (“Mild to Moderate”); headaches and

associated dizziness; hyperlipidemia; low blood pressure; hypermetropia (blurry

vision); and presbyopia (farsightedness). ECF No. 134 at PageID # 556. He has

also “had no less than three . . . documented abnormal electrocardiogram (“ECG”)


       3
         FCI Hazelton currently houses 1,563 inmates. See
https://www.bop.gov/locations/institutions/haf/ (last visited August 4, 2021).
       4
          As of August 4, 2021, the FCI Hazelton has completed full inoculations of 1,986
inmates and 389 staff members. See https://www.bop.gov/coronavirus/ (COVID-19 resource
page) (last visited August 4, 2021). And, as discussed further below, Defendant has been
vaccinated. See ECF No. 134 at PageID ## 548, 550, 557; see also ECF No. 134-2 at PageID
# 570.
                                                6
Case 1:13-cr-00513-JMS Document 145 Filed 08/04/21 Page 7 of 17                  PageID #: 881




readings,” which suggest “a potential heart problem.” Id. The court addresses

each condition in turn.

              Although chronic bronchitis increases a person’s risk relating to

COVID-19, see https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-with-medical-conditions.html (last visited August 4, 2021),

Defendant claims he suffers from “acute bronchitis,” ECF No. 134 at PageID

# 556. Acute bronchitis is commonly known as a chest cold, a condition that is

“usually caused by a virus and often occur[ing] after an upper respiratory

infection”; it also “usually gets better on its own.” Chest Cold (Acute Bronchitis),

https://www.cdc.gov/antibiotic-use/bronchitis.html (last visited August 4, 2021).

Defendant’s BOP medical records appear to include only three documented

instances of Defendant suffering from bronchitis—specifically, acute bronchitis—

from which he appears to have recovered.5 ECF No. 140-1 at PageID # 648; ECF

No. 142-5 at PageID # 759. The CDC does not list acute bronchitis as a COVID-

19 risk factor and the court therefore concludes that Defendant’s resolved cases of

acute bronchitis do not increase his COVID-19 risk.




       5
        Although Defendant’s 2013 acute bronchitis diagnosis has a status listed as “Current,”
his medical records include two subsequent acute bronchitis diagnoses. ECF No. 142-5 at
PageID # 759. Regardless, all of Defendant’s diagnoses of acute bronchitis—one each in 2013,
2014, and 2016—are listed under the larger heading of “Resolved.” Id.
                                               7
Case 1:13-cr-00513-JMS Document 145 Filed 08/04/21 Page 8 of 17                    PageID #: 882




               And like acute bronchitis, most of the other conditions Defendant

asserts as increasing his risk are not listed by the CDC as COVID-19 risk factors.

More specifically, Defendant’s gastroenterological conditions (Barrett’s

esophagus, esophageal reflux (commonly known as acid reflux), peptic ulcer,

diverticulosis, and gastritis) and vision conditions (hypermetropia and presbyopia)

are not specified as COVID-19 risk factors. See

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-

medical-conditions.html (last visited August 4, 2021). The same is true for his

headaches and associated dizziness, rhinitis, hyperlipidemia, and low blood

pressure. See id. Further, Defendant’s BOP medical records list a number of these

conditions as either in remission or resolved, including rhinitis, peptic ulcer,

headaches, and dizziness.6 ECF No. 140-1 at PageID ## 647-48, 650; ECF No.

142-5 at PageID ## 758-59, 761.

               Heart conditions—including heart disease and other heart conditions

such as atrial fibrillation and hypertension—“can make you more likely to get

severely ill from COVID-19.” https://www.cdc.gov/coronavirus/2019-ncov/need-

extra-precautions/people-with-medical-conditions.html (last visited August 4,

2021); see also https://www.cdc.gov/heartdisease/other_conditions.htm (last


       6
         Several conditions listed by Defendant are not reflected at all in the BOP medical
records provided, including diverticulitis and gastritis. See generally ECF Nos. 134-2, 140-1,
145-2.
                                                8
Case 1:13-cr-00513-JMS Document 145 Filed 08/04/21 Page 9 of 17                 PageID #: 883




visited August 4, 2021). Defendant’s medical records include several abnormal

ECG readings, see ECF No. 134-3 at PageID ## 611-615, indicating a “potential

heart problem,” ECF No. 134 at PageID # 556. Although it is impossible for the

court to determine what exactly Defendant’s abnormal ECG results from 2017 and

2018 indicate,7 the court assumes for purposes of this Order that Defendant suffers

from a heart condition that places him at an increased risk should he contract

COVID-19 again.8

              Also, at 5’2” tall and with a current weight9 of 145 pounds, Defendant

has a body mass index (“BMI”) of 26.5. ECF No. 134-2 at PageID # 588.

According to the National Institutes of Health, a BMI of 25 to 29.9 indicates that

an individual is overweight. See

https://www.nhlbi.nih.gov/health/educational/lose_wt/BMI/bmicalc.htm (last

visited August 4, 2021). And according to the CDC, being overweight “can make

you more likely to get severely ill from COVID-19. The risk of severe COVID-19


       7
         Although Defendant has a history of abnormal ECG readings, a February 2021 ECG
review appears to indicate that Defendant has a normal heart rhythm. ECF No. 134-2 at PageID
# 589 (“EKG reviewed 2/2021 NSR,” which appears to be medical shorthand for normal sinus
rhythm); see also Stedmans Medical Dictionary 783890 (Nov. 2014) (defining “sinus rhythm” as
“normal cardiac rhythm proceeding from the sinoatrial node; in healthy adults its rate is 60-90
beats/min”).
       8
        As set forth below, Defendant previously contracted and recovered from COVID-19.
See ECF No. 134 at PageID ## 548, 550, 557; see also ECF No. 134-2 at PageID # 570.
       9
         The court includes Defendant’s most recent weight according to a February 17, 2021
Bureau of Prisons medical encounter. ECF No. 134-2 at PageID # 588. Defendant’s weight
around the time of his offense was 152 pounds. PSR ¶ 49, ECF No. 102 at PageID # 301.
                                               9
Case 1:13-cr-00513-JMS Document 145 Filed 08/04/21 Page 10 of 17          PageID #: 884




 illness increases sharply with elevated BMI.” See

 https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-

 medical-conditions.html (last visited August 4, 2021).

              Defendant further argues that he is not receiving proper medical care

 while incarcerated, and for “medical reasons alone,” compassionate release is

 warranted. ECF No. 134 at PageID # 557. In support, he cites to a single instance

 in which a test sample was not packed properly, “causing the samples to be

 rejected by the lab,” as well as his suffering from “diagnosed and undiagnosed

 health issues.” Id.; see ECF No. 134-4 at PageID # 617.

              But Defendant has not demonstrated that the medical care he receives

 is any different from that experienced by other federally incarcerated individuals,

 nor is there any evidence in the record to suggest that he is not receiving treatment

 for his medical conditions. In fact, although Defendant appears to suffer from at

 least two conditions that increase his COVID-19 risk, his medical records indicate

 that he receives regular medical treatment and is prescribed medications for his

 diagnosed conditions. See generally ECF Nos. 134-2, 142-5. Chronic medical

 conditions coupled with a single instance of improperly packaged lab tests simply

 do not constitute “extraordinary and compelling reasons” justifying release. See,

 e.g., United States v. Weidenhamer, 2019 WL 6050264, at *5 (D. Ariz. Nov. 8,

 2019) (“To be faithful to the statutory language requiring ‘extraordinary and


                                           10
Case 1:13-cr-00513-JMS Document 145 Filed 08/04/21 Page 11 of 17               PageID #: 885




 compelling reasons,’ it is not enough that Defendant suffers from . . . chronic

 conditions that [he] is not expected to recover from. Chronic conditions that can

 be managed in prison are not a sufficient basis for compassionate release.”); cf.

 United States v. Lindell, ___ F. Supp. 3d ___, 2021 WL 420059, at *1-2, 4-6 (D.

 Haw. Feb. 5, 2021) (granting compassionate release where a Defendant provided

 evidence that, over the course of a number of years, there had been routine and

 significant delays in diagnosing and medically treating his age-related macular

 degeneration, leading him to suffer “a large degree” of preventable vision loss).

 Nor do Defendant’s conclusory allegations regarding “undiagnosed health issues”

 justify compassionate release where, in the years since his three abnormal ECG

 readings—dated July 2017, December 2017, and March 2018, ECF No. 134-3 at

 PageID ## 613-15—Defendant has had subsequent related follow-up medical care,

 including additional ECGs, see ECF No. 134-2 at PageID ## 578, 579.

               Significantly, Defendant’s medical records also indicate that he

 already contracted COVID-19 in late December 2020 and was considered

 recovered from the virus in early January 2021. ECF No. 134-2 at PageID # 570.

 And most significant, Defendant has been vaccinated against COVID-19 while in

 BOP custody. 10 ECF No. 134 at PageID # 550, 551. As a result, Defendant’s risk



        10
           Defendant received his first dose of the Moderna COVID-19 vaccine on May 6, 2021
 and the second dose on June 3, 2021. ECF No. 142-5 at PageID # 766.
                                             11
Case 1:13-cr-00513-JMS Document 145 Filed 08/04/21 Page 12 of 17            PageID #: 886




 of symptomatic re-infection is greatly diminished. See, e.g., United States v.

 Hayes, 2021 WL 2533517, at *3 (D. Idaho June 21, 2021) (“Many courts have

 found that a vaccinated prisoner’s risk of contracting COVID-19 does not rise to

 the level of an extraordinary and compelling reason, even in the presence of

 underlying health conditions.” (citations omitted)); United States v. Del Rosario

 Martinez, ___ F. Supp. 3d ___, 2021 WL 956158, at *3 (S.D. Cal. March 20,

 2021) (“Defendant’s ‘vaccination significantly mitigates the risk that [he] will

 contract COVID-19.’”) (quoting United States v. Grummer, 2021 WL 568782, at

 *2 (S.D. Cal. Feb. 16, 2021)); United States v. Ballenger, 2021 WL 308814, at *5

 (W.D. Wash. Jan. 29, 2021) (“[B]ecause [defendant] has already been infected and

 vaccinated, his chronic medical conditions alone do not amount to an extraordinary

 and compelling reason to warrant compassionate release.”); see also

 https://www.cdc.gov/coronavirus/2019-ncov/vaccines/fully-vaccinated.html (last

 visited August 4, 2021).

              As stated by the CDC,

              Currently authorized vaccines in the United States are
              highly effective at protecting vaccinated people against
              symptomatic and severe COVID-19. Fully vaccinated
              people are less likely to become infected and, if infected,
              to develop symptoms of COVID-19. They are at
              substantially reduced risk of severe illness and death
              from COVID-19 compared with unvaccinated people.




                                          12
Case 1:13-cr-00513-JMS Document 145 Filed 08/04/21 Page 13 of 17                     PageID #: 887




 Interim Public Health Recommendations for Fully Vaccinated People, CDC,

 https://www.cdc.gov/coronavirus/2019-ncov/vaccines/fully-vaccinated-

 guidance.html (last visited August 4, 2021). Given this understanding,

 Defendant’s claim that he may contract COVID-19 post-vaccination is speculative.

 See ECF No. 134 at PageID ## 550-51.11 This ground, standing alone, is a basis to

 deny his Motion for Compassionate Release.

                And finally, at 47 years old, Defendant is not in the highest risk age

 group, although he does face a somewhat elevated risk. As stated by the CDC:

                Older adults are more likely to get very sick from
                COVID-19. Getting very sick means that older adults
                with COVID-19 might need hospitalization, intensive
                care, or a ventilator to help them breathe, or they might
                even die. The risk increases for people in their 50s and
                increases in 60s, 70s, and 80s. People 85 and older are
                the most likely to get very sick.

 https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/older-

 adults.html (last visited August 4, 2021).




        11
             Defendant also submitted a Supplement, ECF No. 140-1, in which he asserts that he “is
 still at an increased risk of re-contracting COVID-19, or one of the new rapidly evolving variants
 while he is incarcerated.” ECF No. 140-1 at PageID # 641. Although the COVID-19 pandemic
 remains a concern, the CDC makes clear that availing oneself of a COVID-19 vaccine when
 available is the most important step one can take in protecting oneself from the virus. See
 https://www.cdc.gov/coronavirus/2019-ncov/variants/variant.html (last visited August 4, 2021).
 Defendant, as discussed, has been vaccinated. See ECF No. 134-2 at PageID # 571; see also
 ECF No. 134 at PageID # 551.

                                                13
Case 1:13-cr-00513-JMS Document 145 Filed 08/04/21 Page 14 of 17                    PageID #: 888




                Taking into account Defendant’s age, risk factors, and that he is

 vaccinated against COVID-19, the court concludes that he has failed to

 demonstrate that extraordinary and compelling reasons warranting compassionate

 release.12

 C.     Section 3553(a) Factors

                Even if extraordinary and compelling factors did warrant

 compassionate release, the court must also examine the applicable § 3553(a)

 factors. And after careful review, the court determines that a consideration of

 those factors weighs heavily against Defendant’s release. See, e.g., United States

 v. Chambliss, 948 F.3d 691, 693-94 (5th Cir. 2020) (stating that compassionate

 release is discretionary and may be refused after a consideration of the applicable

 § 3553(a) factors).

                As relevant to this case, the § 3553(a) factors include: (1) “the nature

 and circumstances of the offense and the history and characteristics of the

 defendant”; 13 and (2) “the need for the sentence imposed . . . (A) to reflect the



        12
           To the extent Defendant argues that compassionate release is warranted not based on
 the future risk of contracting COVID-19, but because he experienced difficult times while
 incarcerated during the COVID-19 pandemic, ECF No. 134 at PageID # 549, the circumstances
 he describes are not sufficient to establish an extraordinary and compelling reason justifying
 release.
        13
           As part of the § 3553(a) analysis, the court considers Defendant’s post-offense
 conduct, including his rehabilitation while in custody. See Pepper v. United States, 562 U.S.
 476, 491 (2011).
                                                14
Case 1:13-cr-00513-JMS Document 145 Filed 08/04/21 Page 15 of 17           PageID #: 889




 seriousness of the offense, to promote respect for the law, and to provide just

 punishment for the offense; (B) to afford adequate deterrence to criminal conduct;

 (C) to protect the public from further crimes of the defendant; and (D) to provide

 the defendant with needed educational or vocational training, medical care, or

 other correctional treatment in the most effective manner.” 18 U.S.C.

 § 3553(a)(1)-(2). And, under the parsimony clause, the court must “impose a

 sentence sufficient, but not greater than necessary, to comply with the purposes set

 forth” in § 3553(a)(2). 18 U.S.C. § 3553(a).

              Here, Defendant pled guilty without a plea agreement to a single-

 count felony Indictment charging him with knowingly and intentionally attempting

 to possess with intent to distribute methamphetamine in violation of 21 U.S.C.

 §§ 841(a)(1), 841(b)(1)(A) and 846. ECF Nos. 56, 60, 71. Defendant was held

 responsible for 2,882 grams of “ice.” PSR ¶ 26, ECF No. 102 at PageID # 297.

 The court also determined that Defendant acted as “an organizer, leader, or

 supervisor.” PSR ¶ 29, id. at PageID # 298. Further, in 2009 Defendant was

 convicted for Possession of Controlled Substance for Sale in Riverside, California.

 PSR ¶ 38, id. at PageID # 299. In other words, the instant conviction is

 Defendant’s second felony controlled substance conviction.

              And although the court recognizes that Defendant has served just over

 fifty percent of his sentence, he still has more than five and a half years remaining,


                                           15
Case 1:13-cr-00513-JMS Document 145 Filed 08/04/21 Page 16 of 17                  PageID #: 890




 with a projected release date of March 17, 2027. See https://www.bop.

 gov/inmateloc/ (last visited August 4, 2021); see also ECF No. 142 at PageID

 # 666 (citing PSR ¶ 3, ECF No. 102 at PageID # 293). 14 Also, as of July 2021,

 Defendant has had three disciplinary infractions documented during his

 incarceration: “disruptive conduct—high” in 2014; attempted assault in 2017; and

 absence from an assignment in 2018. ECF No. 142-3 at PageID # 683. Each of

 these infractions resulted in the temporary loss of privileges, with the 2017

 attempted assault incident also resulting in a loss of twenty-seven days of good

 conduct time. See id.; see also ECF No. 142 at PageID ## 678-79. Although his

 educational and rehabilitation efforts while in prison are certainly commendable,

 ECF No. 134-5, they do not justify compassionate release when considered along

 with the other § 3553(a) factors.

               Considering all of the § 3553(a) factors, including the offense

 conduct, Defendant’s criminal history, Defendant’s programming in custody, and

 the time remaining on Defendant’s sentence, reducing Defendant’s sentence would

 severely undermine the goals of sentencing set forth in § 3553(a)(2).




        14
           When evaluating the § 3553(a) factors, courts consider the amount of time remaining
 on a defendant’s sentence—whether short or long—in determining whether to grant
 compassionate release. See, e.g., United States v. Pawlowski, 967 F.3d 327, 330-31 (3d Cir.
 2020); Chambliss, 948 F.3d at 694; United States v. Maka, 2020 WL 2544408, at *4 (D. Haw.
 May 19, 2020); United States v. Bogdanoff, 459 F. Supp. 3d 653, 659 (E.D. Pa. 2020).
                                               16
Case 1:13-cr-00513-JMS Document 145 Filed 08/04/21 Page 17 of 17                  PageID #: 891




               In sum, the court finds that Defendant has not established the requisite

 extraordinary and compelling reasons to warrant compassionate release, and even

 if he had, the court would deny the motion based on the relevant § 3553(a) factors.

                                  IV. CONCLUSION

               For the foregoing reasons, Defendant’s Motion for Sentence

 Reduction Under First Step Act (Compassionate Release), ECF No. 134, is

 DENIED.

               IT IS SO ORDERED.

               DATED: Honolulu, Hawaii, August 4, 2021.



                                              /s/ J. Michael Seabright
                                             J. Michael Seabright
                                             Chief United States District Judge




 United States v. Sanchez, Cr. No. 13-00479 JMS, Order Denying Defendant’s Motion for
 Sentence Reduction Under First Step Act (Compassionate Release), ECF No. 134

                                             17
